Atkinson, J.
B. J. Taylor et al., as receivers of the Exchange Bank of Macon, instituted a suit in equity against various stockholders of the insolvent bank, upon their several statutory liability, and for apportionment. In the seventh paragraph of the petition it was alleged: “The names and numbers of shares of stock owned by each is as follows: “Name.. .W. D. Lamar, number of shares, 76. Name.'. .W. D. Lamar, trustee for J. T. Lamar, number of shares, 40.” The petition concluded with the prayer for “judgment and decree against the said stockholders of said bank whose names have been set forth as defendants in this case,” etc. Process was duly issued, among others, against “W. D. Lamar, W. D. Lamar, trustee for J. T. Lamar.” In paragraph two of an amendment to the petition it was alleged: “The following named persons have . . settled their liability under said suit . . in part; but they can not be dismissed from said suit, because they are liable on other shares of stock, which liability they have not settled. W. D. Lamar individually has settled on seventy-six shares of stock standing in his own name, but not as trustee for Jack T. Lamar on forty shares of stock standing in his name as such trustee,” etc. In the fourth paragraph of the amendment it was alleged that the following named defendants mentioned and described in the original petition have submitted themselves to the jurisdiction of the court by filing pleadings, have waived any irregularity in the process, and need not be served: . . W. D. Lamar as trustee for Jack T. Lamar.” By subdivision D of the prayer to the amendment it was prayed, “that said case proceed against the defendants named in the 4th . . paragraph of the petition, and that process may be amended and issued so as to be returnable to the next succeeding term of this court.” In subparagraph F it' was prayed that “petitioners may have judgment against said defendants and each of them, as prayed in said amendment.”
Under a proper construction the petition after amendment, in so far as it referred to W. D. Lamar, was a suit against him- in his representative capacity as trustee for J. T. Lamar; and upon *662such construction the judge did not err in dismissing W. D. Lamar in his individual capacity as a party defendant, it being alleged that the claim had been settled relatively to him on account of liability for stock held by him individually.

Judgment affirmed.


All the Justices concur, except